 In the Matter of CRUCIBLE STEEL COMPANY OF AMERICA AND ITS SUB-SIDIARY, NATIONAL DRAWN STEEL COMPANY, INC.andUNITED STEEL-WORKERS OFAMERICACase No. R-4097AMENDMENT TO DIRECTION OF ELECTIONSeptember 21, 1942On August 27, 1942, the' National Labor Relations Board,' hereincalled the Board, issued a Decision and Direction of Election 1 inthe above-entitled proceeding, the election to be held within 30 daysfrom` the data of, the Direction, ' under =the direction-and, supervision-of the Regional Director for the Sixth Region (Pittsburgh, Penn-sylvania).The Board, having been advised by the Regional Director.for the Sixth Region that a longer period within which to hold theelection is necessary, hereby amends the Direction of Election issuedon August 27, 1942, by striking therefrom, wherever they occur, thewords "not later than thirty (30) days from the date of this Directionof Election," and substituting therefor the words "not later than forty-five (45) days from the date of this Direction of Election."143 N.L R. B. 730.44 N. L. R. B, No. 46.250